Title: To Thomas Jefferson from James Pleasants, 17 November 1823
From: Pleasants, James
To: Jefferson, Thomas

Dear Sir  Richmond 17th November 1823.Your letter of the 12th inst: reached me  this morning.. Under the impression that no more of the loan to the University would be called for the present year than the $40,000 some time since received, the president and directors of the literary fund have loaned so considerable a sum to the James river Company, that the amount now on hand, out of which the advance can be made is less than $10,000—There will be no difficulty however in our advancing the sum of $5,000—which shall be remitted or paid to your order as soon as the bond is forwarded.The annual report of the Rector and visitors was received some days since.I am with the highest respect & esteem most truly yoursJames Pleasants jr